DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 13 and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sportsman Plano 1919 (Google Search dates as early as 2014-2017).
Plano1919 discloses an enclosure arrangement with photo reproduced below comprising: 
An enclosure having a plurality of sidewalls, a base and a cover with an interior position where the cover is adapted to move between an open and closed position;
A plurality of spaced latches on the sidewalls;
A hinge that is a separate piece from the cover (the hinge itself is a cutout on the base portion that accepts a pin for coupling the cover to the base, the hinge including:
A first member adapted to mount to the cover (portion of cover that accepts and holds the black latch); and
A second member adapted to mount to the base of the enclosure (black latch portion that includes a pivoting pin to allow rotation of the latch to create an open position). Once all latches are utilized, a uniform compression is achieved.
[AltContent: textbox (Internal Hinge)][AltContent: textbox (Enclosure)][AltContent: textbox (Latch)]
    PNG
    media_image1.png
    763
    1284
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    599
    798
    media_image2.png
    Greyscale

	As to claims 2-3, the hinges and associated cutouts and formed “bumps” keep the latches secured in a closed position when latches are in the “down position”.
	Claim 4 does not specify the degree of removability. The hinge portion of the prior art comprises a pin which may be removed. 
	As to claim 5, the interior contains a rubber seal in a channel shown in the photo below: 

    PNG
    media_image3.png
    232
    306
    media_image3.png
    Greyscale

	As to claim 13, the first member is plastic and snap-fits into place with the pin.
	Claim 21 relates to the above but defines the hinges mounted on both sides of the enclosure. The prior art has hinges on both sides.
	Claim 22 relates to the hinge pin. The prior art has a simple pin within a molded plastic piece that engages the cover and base. 
	As to claims 23-24, the pieces are as claimed with a cover and base. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-10, 12, 14-16, and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plano 1919 in view of WO 2009/023830 to Nolan (applicant cited art with International Search Report).
Plano 1919 discloses the invention as claimed except for mounting plates for the hinges and internal management components. Plano1919 serves as a basic enclosure that utilizes simple snap fitting (claim 29) latches that open on two sidewalls of the enclosure. Changing the latch to be more rugged with mounting plates is known in the art of enclosures. 
Claim 25 recites a third latch not disclosed.
Claims 26-29 recite similar structure but includes a fiber pass through. Plano1919 is a simple enclosure and opening a hole for a cable would not be novel.
Nolan discloses latches with mounting plates and associated structure of pins, hinges and rotating mechanisms (figures 9, 11 and 13). 
It would have been obvious to one having ordinary skill in the art to substitute the simple plastic hinges in Plano1919 with more specific hinges of Nolan or to add an additional hinge on a third side to create a more robust securing mechanism.
Allowable Subject Matter
Claims 11 and 17-20 include allowable subject matter. These claims further define the pivoting pin structure to have a vertical slot and movement arrangement that the prior art does not disclose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883